This is a conviction for perjury committed in an examining court in which appellant was charged with theft of cattle, and his punishment assessed at six years, from which he appeals.
1. Appellant claims that this cause should be reversed, because the court overruled his motion for a continuance in cause number 2809, in which appellant was tried and convicted of theft of cattle, because appellant was forced to trial without his witnesses, and his conviction prejudiced his rights in this case. We are unable to see the relevancy of this objection. There is no complaint in the case at bar that appellant did not have full time for preparing his defense.
2. Appellant further contends, that he was an ex-convict at the time he made the statement in the examining court upon which the perjury is assigned; that at the time lie so testified he had been convicted of a felony, to wit, an assault with intent to murder, and had served a term in the penitentiary, and was disqualified from testifying, and therefore could not commit the crime of perjury. There is nothing in this contention. In the first place, it does not appear from the evidence or any bill of exceptions that the defendant was an ex-convict; yet, conceding it to be true, he had the right to testify in his own behalf, and, if he swore falsely, could be indicted and convicted therefor. Williams' case, 28 Texas Crim. App., 302; Shannon's case, 28 Texas Crim. App., 474.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.